EXHIBIT 10.1

2016 AMENDMENT

TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS 2016 AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the or this
“Amendment”), made and entered into on the 31st day of October, 2016, by and
between PRIMO WATER CORPORATION (the “Company”), a Delaware corporation having
its principal office at Winston-Salem, North Carolina, and BILLY D. PRIM (the
“Executive”), an individual residing in Winston-Salem, North Carolina. This
Amendment shall be effective as of the date the Amendment is approved by the
Board of Directors of the Company (the “Amendment Effective Date”).

 

R E C I T A L S :

 

The Executive has heretofore been employed by the Company as its Chairman and
Chief Executive Officer pursuant to the terms of an Amended and Restated
Employment Agreement dated June 10, 2013 (the “2013 Agreement”). The Executive
is experienced in, and knowledgeable concerning, all aspects of the business of
the Company and, under his leadership as Chairman and Chief Executive Officer,
the Company has achieved success and growth. The Company and the Executive have
had numerous discussions concerning the date the Executive will step down as
Chief Executive Officer of the Company and the appointment of a new Chief
Executive Officer. Nevertheless, in order to have continued access to the
Executive’s extensive and invaluable knowledge of the Company’s business and
customers, it is in the best interest of the Company for the Executive to
continue to serve as its Chief Executive Officer. Consequently, the Company
desires to continue to employ the Executive as its Chairman and Chief Executive
Officer, and the Executive desires to continue to be employed by the Company in
that capacity. In recognition of the invaluable services previously rendered and
to be rendered in the future to the Company, it is deemed necessary and
advisable to amend the 2013 Agreement to reflect the terms of their new
understanding concerning the Executive’s continued employment by the Company as
its Chairman and Chief Executive Officer and to make such other changes as are
deemed necessary or advisable to clarify certain provisions of the 2013
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation and benefits the Company agrees herein to pay the
Executive, and of other good and valuable consideration, the receipt of which is
hereby acknowledged, the Company and the Executive agree that the 2013 Agreement
shall be amended, effective as of the Amendment Effective Date, as follows:

 

 

1.

All provisions of the 2013 Agreement shall remain in full force and effect
except to the extent such provisions are expressly modified by this Amendment.
Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the 2013 Agreement.

 

 

2.

Replace Exhibit A to the 2013 Agreement with new Exhibit A attached hereto and
delete Exhibit B to the 2013 Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

 

3.

The Executive’s Base Salary as of the Amendment Effective Date shall be the base
salary as set forth on new Exhibit A attached hereto. The Executive’s Base
Salary shall thereafter be adjusted as provided in Section 4.1 of the 2013
Agreement and Exhibit A.

 

 

4.

Insert the following new material immediately before the semicolon in
Section 2.13(a):

 

“within 90 days of the initial existence of the events constituting Good Reason”

 

 

5.

Insert the following new material to the end of Section 4.2(a):

 

“Notwithstanding the foregoing, the Executive’s annual bonus target shall remain
at 100% of Base Salary during the period of Employment the Executive continues
to serve as Chairman and Chief Executive Officer.”

 

 

6.

Delete Section 4.2(b)(i) in its entirety and substitute therefor the following:

 

“(b) Value Creation Plan. The Executive shall be deemed a ‘Participant’ for
purposes of the Company’s Value Creation Plan, as initially approved by the
Company’s Compensation Committee on May 14, 2013, as subsequently amended and
restated on March 3, 2016, and as such may be further amended and/or restated
from time to time by the Company’s Compensation Committee (the ‘VCP’).
Notwithstanding anything in the VCP to the contrary, the Company agrees as
follows:

 

 

(i)

During the term of the Executive’s Employment, (A) the Executive will always be
deemed a ‘Participant’ under the VCP and at no point during term of the
Executive’s Employment may the Company or any representative of the Company
(including the Compensation Committee) remove him from participation in the VCP;
(B) the Executive will receive not less than thirty (30%) of the bonus pool
award actually made to all Participants under the VCP for any fiscal year under
the VCP; and (C) any such award shall be paid in accordance with the terms of
the VCP; provided, however, that such award shall be paid in the year following
the year in which the applicable Adjusted EBITDA target was achieved and no
later than December 31 of such year.”

 

 
2

--------------------------------------------------------------------------------

 

  

 

7.

Insert the following new material to the end of Section 4.2(b):

 

“In the event the VCP is terminated or awards are no longer granted under the
VCP and the Company adopts a new long-term incentive plan, the Executive will be
granted awards under the new plan commensurate with his position as Chairman and
Chief Executive Officer.”

 

 

8.

Insert the following new material to the end of Section 6.1(a):

 

“In the event the Executive becomes entitled to receive a payment pursuant to
this Section 6.1(a), and he dies prior to receiving the payment to which he is
entitled, then such payment shall be made to his estate.”

 

 

9.

Delete Section 6.1(b) in its entirety and substitute therefor the following:

 

“(b) As a condition to making any severance payment, the continuation of
insurance and related benefits under Section 6.2 below and the special equity
vesting under Section 6.3 below, the Company will require the Executive or his
legal representative(s) to first execute and deliver a release to the Company
with such release becoming irrevocable prior to the 60th day following the
Termination Date. The release shall be in a form satisfactory to the Company and
shall contain a full release of all claims against the Company and certain other
provisions, including, but not limited to, a reaffirmation of the covenants in
Sections 8, 9.1 and 9.2.”

 

 

10.

Delete Section 10.1(a)(i) in its entirety and substitute therefor the following:

 

“(a)     If, during the specific time periods listed in subparagraph (b), any of
the specific events listed in subparagraph (b) occur, then the Executive will be
entitled to the following benefits:

 

 



(i)     The Company shall pay to the Executive an amount equal to five times the
sum of (A) the highest Base Salary in effect during the 12 months immediately
prior to the Termination Date plus (B) the average annual bonus earned by the
Executive for the most recent two (2) fiscal years ending prior to the
Termination Date, such amount to be paid in cash or immediately-available funds
in a lump sum on the 60th day following the Termination Date. In the event the
Executive becomes entitled to receive a payment pursuant to this Section
10.1(a)(i), and he dies prior to receiving the payment to which he is entitled,
then such payment shall be made to his estate.”

 

 
3

--------------------------------------------------------------------------------

 

 

 

11.

Delete Section 10.1(b) in its entirety and substitute therefor the following:

 

“(b)     The specific events and time periods in which the Executive will be
entitled to the special severance benefits under this Section 10.1 are as
follows:

 

 

(i)

the Executive’s Employment is terminated by the Company, for any reason other
than Cause, at any time during the period beginning on the Change of Control
date and ending on the date two (2) years after the Change of Control date;

 

 

(ii)

the Executive Resigns for Good Reason at any time during the period beginning on
the Change of Control date and ending on the date two (2) years after the Change
of Control date;

 

 

(iii)

the Executive dies at any time during the period beginning on the Change of
Control date and ending on the date two (2) years after the Change of Control
date; or

 

 

(iv)

the establishment of the Executive’s Disability (as defined in Section 5.2) at
any time during the period beginning on the Change of Control date and ending on
the date two (2) years after the Change of Control date.

 

For the avoidance of doubt, if the Executive’s employment is terminated by the
Company, for any reason other than Cause, immediately prior to, and in
connection with, the closing of a transaction that constitutes a Change of
Control, the Executive will be entitled to the special severance benefits under
this Section 10.1.”

 

 

12.

Insert the following new material to the end of Section 12:

 

“To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under this Agreement is subject to Code Section 409A, the
amount of any reimbursable expenses incurred, or in-kind benefits to be
provided, in one taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
Each category of reimbursement shall be paid as soon as administratively
practicable, but in no event shall any such reimbursement be paid after the last
day of Executive’s taxable year following the taxable year in which the expense
was incurred. No right to reimbursement is subject to liquidation or exchange
for other benefits.”

 

 
4

--------------------------------------------------------------------------------

 

 

 

13.

Insert the following new section 14.13 immediately after section 14.12:

 

“The Company will not consolidate or merge into or with another corporation,
company, firm, group or other entity, or transfer all or substantially all of
its assets to another corporation, company, firm, group or other entity (the
‘Successor Entity’) unless the Successor Entity shall assume this Agreement, and
upon such assumption, the Executive and the Successor Entity shall become
obligated to perform the terms and conditions of this Agreement.”

 

[Signature page to follow]

 

 

IN WITNESS WHEREOF, the parties have executed this 2016 Amendment to Amended and
Restated Employment Agreement as of the day and year first above written.

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Billy D. Prim

 

Billy D. Prim

 

 

 

 

 

PRIMO WATER CORPORATION

          By:   /s/ Jamila Granger         VP, General Counsel and Secretary

 

 
5

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Office

Winston-Salem, NC 

   

Position

Chairman and Chief Executive Officer 

   

Base Salary

$439,824*

     

*Base Salary shall be subject to an annual automatic cost of living increase
effective each January 1 during the period of Employment determined by
multiplying the most recent Base Salary times a fraction (not less than one)
whose numerator shall be the Consumer Price Index (the “CPI”) [All Urban
Consumers, South Region Average (1982-84 = 100); All Items, Bureau of Labor
Statistics of The United States Department of Labor], for the month of November
next preceding the applicable January 1, and whose denominator shall be the CPI
for the month of November for the immediately preceding year. If the quotient
obtained in the foregoing fraction shall be a number less than one, the Base
Salary shall not be decreased. In the event (i) the CPI ceases to use the
1982-84 average of 100 as the base of calculation, or (ii) a substantial change
is made in the quality or quantity of the items utilized in determining the CPI,
or (iii) the publishing of the CPI shall be discontinued for any reason, the
United States Department of Labor shall be requested to furnish a new index
comparable to the CPI, together with the information which will make possible
the conversion of such new index to replace the CPI for the purposes of
computing the Base Salary as provided for herein. If for any reason the United
States Department of Labor does not furnish such an index and information, the
parties hereto shall thereafter accept and use, as determined by the Board, such
other index or comparable statistics to measure the cost of living as shall be
computed and published by (i) an agency of the United States Government, (ii) a
reasonable financial periodical or (iii) a recognized authority mutually
selected by the Company and the Executive.

 

 6

 

 